 1   PHILIP M. HYMANSON, ESQ.
     Nevada Bar No. 2253
 2   HENRY J. HYMANSON, ESQ.
     Nevada Bar No. 14381
 3   HYMANSON & HYMANSON
     8816 Spanish Ridge Avenue
 4   Las Vegas, Nevada 89148
     Telephone:   (702) 629-3300
 5   Facsimile:   (702) 629-3332
     Email:       phil@hymansonlawnv.com
 6                hank@hymansonlawnv.com

 7   JASON R. MAIER, ESQ.
     Nevada Bar No. 8557
 8   JOSEPH A. GUTIERREZ, ESQ.
     Nevada Bar No. 9046
 9   DANIELLE J. BARRAZA, ESQ.
     Nevada Bar No. 13822
10   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
11   Las Vegas, Nevada 89148
     Telephone:   (702) 629-7900
12   Facsimile:   (702) 629-7925
     Email:       jrm@mgalaw.com
13                jag@mgalaw.com
                  djb@mgalaw.com
14
     Attorneys for Defendant/Third-Party Plaintiff
15   Lezlie Gunn and Defendants Michael H. Ponder
     and NVWS Properties LLC
16

17

18
                               UNITED STATES DISTRICT COURT
19
                                         DISTRICT OF NEVADA
20

21    CASUN INVEST, A.G., a Swiss corporation,           Case No. 2:16-cv-02925-JCM-GWF
22                          Plaintiff,                   STIPULATION AND ORDER TO
                                                         EXTEND BRIEFING SCHEDULE RE:
23    vs.
                                                         (1) THIRD-PARTY DEFENDANT’S
24    MICHAEL H. PONDER, and individual;                 MOTION FOR SUMMARY JUDGMENT
      LEZLIE GUNN, an individual; and NVWS               [ECF NO. 197]
25    PROPERTIES LLC, a Nevada limited liability
      company,
26
                            Defendants.
27

28


                                                     1
 1                                                        (2) PLAINTIFF’S MOTION FOR
      LEZLIE GUNN, an individual,                         PARTIAL SUMMARY JUDGMENT
 2                                                        AGAINST DEFENDANT MICHAEL H.
                             Third-Party Plaintiff,       PONDER FOR BREACH OF
 3                                                        FIDUCIARY DUTY [ECF NO. 198]
      vs.
 4                                                        (3) DEFENDANTS MICHAEL H.
      HANS-PETER WILD, an individual,                     PONDER AND NVWS PROPERTIES
 5                                                        LLC AND DEFENDANT/THIRD-PARTY
                             Third-Party Defendant.       PLAINTIFF LEZLIE GUNN’S MOTION
 6                                                        FOR PARTIAL SUMMARY JUDGMENT
                                                          [ECF NO. 199]
 7
                                                          [FIRST REQUEST]
 8

 9          IT IS HEREBY STIPULATED AND AGREED, by and between the parties, defendant
10   Michael H. Ponder, defendant NVWS Properties LLC, and defendant/third-party plaintiff Lezlie
11   Gunn (collectively “Defendants”), by and through their attorneys of record, the law firms MAIER
12   GUTIERREZ & ASSOCIATES and HYMANSON AND HYMANSON; plaintiff Casun Invest, A.G. (“Plaintiff”)
13   and third-party defendant Dr. Hans-Peter Wild (“Third-Party Defendant”), by and through their
14   attorneys of record, the law firm of KOLESAR & LEATHAM, that: (1) the deadline for Defendants to file
15   responses to ECF Nos. 197 and 198 shall be continued through and including August 2, 2019; and
16   (2) the deadline for Plaintiff and Third-Party Defendant to file responses to ECF No. 199 shall also
17   be continued through and including August 2, 2019.
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                      2
 1          The requested extension is necessary to allow the parties sufficient time to review and

 2   appropriately respond to the filed motions, as well as to accommodate various July 2019 travel

 3   schedules involving Defendants’ counsel. This is the parties’ first request for an extension related to

 4   this briefing and this brief extension is not intended to cause delay or prejudice to any party.

 5    DATED this 16th day of July, 2019.                    DATED this 16th day of July, 2019.
 6    MAIER GUTIERREZ & ASSOCIATES                          KOLESAR & LEATHAM
 7

 8    _/s/ Danielle J. Barraza________________              __/s/ Aaron R. Maurice_________________
      JASON R. MAIER, ESQ.                                  AARON R. MAURICE, ESQ.
 9    Nevada Bar No. 8557                                   Nevada Bar No. 6412
      JOSEPH A. GUTIERREZ, ESQ.                             BRITTANY WOOD, ESQ.
10    Nevada Bar No. 9046                                   Nevada Bar No. 7562
      DANIELLE J. BARRAZA, ESQ.                             400 South Rampart Boulevard, Suite 400
11    Nevada Bar No. 13822                                  Las Vegas, Nevada 89145
      8816 Spanish Ridge Avenue                             Attorneys for Plaintiff Casun Invest, A.G. and
12    Las Vegas, Nevada 89148                               Third-Party Defendant Dr. Hans-Peter Wild
      Attorneys for Defendant/Third-Party Plaintiff
13    Lezlie Gunn and Defendants Michael H.
      Ponder and NVWS Properties LLC
14

15                                                  ORDER
16          IT IS SO ORDERED.
17                     17th day of July, 2019.
            DATED this ____
18                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28


                                                        3
